POSITIVE ELECTRODE PLATE AND ELECTROCHEMICAL DEVICE
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 25-44 are pending, wherein claims 25, 27-28, 31-33 and 36 are amended and claims 37-44 are newly added. Claims 25-44 are being examined on the merits in this office action.
	
Claim Objections
Claims 25, 26 and 37 are objected to because of the following:
The full names of “PVDF” and “PVDC” recited in claim 25 should be provided.
In claims 26 and 37, a conjunctive word, such as “and”, appears missing in the lists of materials, respectively.
Appropriate action is required.

Claim Rejections - 35 USC § 103
Claims 25-33, 37-38 and 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 107437622 A, whose English machine translation is being used herein for citation purposes, hereafter Liu) in view of Masayuki et al. (JPH09231985 A, hereafter Masayuki).
Regarding claims 25-27, 29 and 38, Liu teaches a positive electrode plate comprising a metal current collector, a positive active material layer, and a safety coating (“a coating layer”) disposed between the current collector and the positive active material layer (See at least Abstract). The safety coating may comprise a polymer matrix such as fluorinated polyolefin (e.g., polyvinylidene fluoride, abbreviated as PVDF, [0015]; one of ordinary skill in the art would know PVDF is a fluorinated polyolefin having a crosslinked structure, see the structure below), a conductive material such as a conductive metal material (e.g., Al powder or Ni powder, [0015]), and an inorganic filler such as a metal oxide (e.g., aluminum oxide Al2O3, [0020]-[0021]),

    PNG
    media_image1.png
    676
    1139
    media_image1.png
    Greyscale

wherein, based on the total weight of the safety coating, the polymer matrix is present in a weight percentage of 30% to 80% ([0018]), the conductive material is present in a weight percentage of 20% to 70% ([0019]), and the inorganic filler is present in a weight percentage of 3% to 20%. The said ranges overlap the claimed range in claim 25 (or in claim 29), respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Liu teaches the current collector is a metal current collector (e.g., Al foil, [0072]), but does not teach the current collector has an elongation at break (δ) being 0.8%≤δ≤2% as claimed. In the same field of endeavor, however, Masayuki discloses a positive electrode current collector of a battery has an elastic elongation at break of from 1.3% to 3.1%, which make it possible to “prevent a poor electrical discharging caused by cutting the positive electrode during an electrical discharge while a poor insertion of the electrode into the casing, poor making of the positive electrode and reduction of a reaction area of the electrode are being restricted” (See, at least, Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used a metal current collector with an elastic elongation at break of from 1.3% to 3.1%, as taught by Masayuki, in order to achieve benefits mentioned above. The range of from 1.3% to 3.1% overlaps the claimed from 0.8% to 2%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claims 28 and 40, Liu as modified teaches the positive electrode plate as claimed in claim 25, wherein the inorganic filler may be aluminum oxide Al2O3 ([0020]-[0021], Liu).
Regarding claim 30, Liu as modified teaches the positive electrode plate as claimed in claim 25, wherein the metal current collector has a thickness of 12 µm (See, e.g., Al foil has a thickness of 12 µm, [0039], Liu), anticipating the claimed range of 4 µm to 16 µm.
Regarding claims 31 and 43, Liu as modified teaches the positive electrode plate as claimed in claim 25, wherein the positive active material layer and the safety coating together may be named as a film layer as claimed. Liu as modified is silent to the elongation at break as claimed.  However, Liu discloses that the amount of the polymer matrix can be adjusted from 30% to 80% by mass ([0018]) and the amounts of the conductive material and the inorganic filler can also be adjusted ([0019], [0023]), which would necessarily cause a change of the elongation of the film layer, as disclosed in, for example, the instant Table 1-1. As such, one of ordinary skill in the art would readily be able to adjust, for example, the amount of the polymer matrix of Liu to arrive at the claimed elongation at break, through routine experimentation. MPEP § 2144.05.
Regarding claim 32, Liu as modified teaches the positive electrode plate as claimed in claim 31, and Liu further discloses that the thickness of the safety coating can be 2 µm to 10 µm ([0026], Liu) and that a positive electrode active material layer is coated on the safety coating. Even if Liu does not explicitly disclose a specific thickness of the active material layer, one of ordinary skill in the art would readily arrive at, through routine experimentation, a thickness of the active material layer such that the total thickness of the safety coating and the active material layer (i.e., the thickness of the film layer) on one side of the current collector is in a range of 30 µm to 80 µm. It is well settled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Regarding claim 33, Liu as modified teaches an electrochemical device comprising the positive electrode plate as claimed in claim 1, which is a secondary battery (e.g., “lithium ion battery” in [0072], Liu).
Regarding claim 37, Liu as modified teaches the positive electrode plate as claimed in claim 27, wherein the conductive material may be carbon. Further, one of ordinary skill in the art would readily appreciate that the said carbon may be at least one of conductive carbon black, acetylene black, graphite, graphene, carbon nanotubes, and carbon nanofibers, since these carbon materials are well known in the art as conductive agents in an electrode of a battery.
Regarding claim 41, Liu as modified teaches the positive electrode plate as claimed in claim 28, and further teaches the inorganic filler has an average particle diameter D of 0.7 µm to 2 µm ([0022], Liu), overlapping the instantly claimed range of 100 nm to 10 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 42, Liu as modified teaches the positive electrode plate as claimed in claim 28, and further, the instant specification discloses that when the diameter of the inorganic filler is in the range of 100 nm to 10 µm, the BET specific surface area of the inorganic filler is not more than 500 m2/g. Since Liu teaches a smaller diameter (0.7 µm to 2 µm, ([0022], Liu) than 10 µm, the inorganic filler will have a BET specific surface area of not more than 500 m2/g.
Regarding claim 44, Liu as modified teaches the positive electrode plate as claimed in claim 31, and further, the claimed limitation “the film layer has a binding force of 10 N/m or more with the metal current collector” represents a property or characteristic of the film layer. Since Liu as modified teaches the same film layer as claimed, the claimed property or characteristic is necessarily present. If the composition is the same, it must have the same properties (See MPEP § 2112.01, II).
Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20170125774 A1, hereafter Choi) in view of Liu and Masayuki.
Regarding claims 33-36, Choi teaches a battery pack comprising a battery module (See, at least, Abstract), wherein the battery module includes a plurality of secondary batteries (Abstract). Furthermore, one of ordinary skill in the art would readily appreciate that the secondary battery (one of electrochemical devices) taught by Liu and Masayuki according to claim 33 can be one of the plurality of secondary batteries of Choi.
Choi as modified further teaches a device comprising the electrochemical device as claimed in claim 33, wherein the device may be hybrid electric vehicles and the secondary battery is used as a power source of the hybrid electric vehicles (See, at least, [0003], [0007], [0032] and [0125], Choi). The recitation “the battery is used as a power source of the device” represent an intended use of the battery. However, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).  See also MPEP § 2114.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Masayuki as applied to claim 27 above, and further in view of Hasegawa (US 20180241085 A1, hereafter Hasegawa).
Regarding claim 39, Liu as modified teaches the positive electrode plate as claimed in claim 27, but is silent about a conductive polymer material as claimed. However, in the same field of endeavor, Hasegawa discloses that conductive polythiophene and polyaniline can be included in a positive electrode binder comprising PVDF. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have included conductive polythiophene or/and polyaniline in the safety coating of Liu in view of Masayuki, as taught by Hasegawa, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Terminal Disclaimer
The terminal disclaimer filed on September 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11196044 and US Patent Application No. 16426871 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed September 27, 2022 have been fully considered but they are not persuasive.
All the arguments in relation to the Fukui reference are moot, because this reference has been removed from the rejections of this office action, for the sole purpose of simplifying the response to Applicant’s arguments. A new reference, i.e., the Masayuki reference, has been introduced to address related limitations. Note that, however, the said removal does not imply the application of Fukui is not improper. On the contrary, the Fukui reference may still be applied in the future, when necessary.
In response to the argument with respect to the structure of PVDF, the structure formula provided above clearly shows PVDF is fluorinated and crosslinked.
In response to the argument regarding the purpose of using PVDF, it is submitted that the difference in objectives does not defeat the case for obviousness because, as MPEP § 2144 states, the “reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) …; In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) … ”. In other words, it does not matter that Liu does not appreciate the claimed purpose of solving the cracking problem. More importantly, the argument is not commensurate with the scope of the claim(s), because the claims do not claim “to solve the cracking problem” or the like.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727